Case 20-40464-pwb   Doc 3   Filed 02/26/20 Entered 02/26/20 14:07:01   Desc Main
                            Document      Page 1 of 7
Case 20-40464-pwb   Doc 3   Filed 02/26/20 Entered 02/26/20 14:07:01   Desc Main
                            Document      Page 2 of 7
Case 20-40464-pwb   Doc 3   Filed 02/26/20 Entered 02/26/20 14:07:01   Desc Main
                            Document      Page 3 of 7
Case 20-40464-pwb   Doc 3   Filed 02/26/20 Entered 02/26/20 14:07:01   Desc Main
                            Document      Page 4 of 7
Case 20-40464-pwb   Doc 3   Filed 02/26/20 Entered 02/26/20 14:07:01   Desc Main
                            Document      Page 5 of 7
Case 20-40464-pwb   Doc 3   Filed 02/26/20 Entered 02/26/20 14:07:01   Desc Main
                            Document      Page 6 of 7
Case 20-40464-pwb   Doc 3   Filed 02/26/20 Entered 02/26/20 14:07:01   Desc Main
                            Document      Page 7 of 7
